Exhibit 10.5

Execution Copy

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 15, 2013, by and between Gentherm Incorporated, a Michigan
corporation (the “Company”) and Deutsche Balaton AG, a stock corporation
organized under the laws of the Federal Republic of Germany (the “Holder” and,
together with any subsequent Holders pursuant to this Agreement, the “Holders”).

WHEREAS, the Company is issuing to the Holder effective as of the date hereof
3,300,000 shares of the common stock, without par value, of the Company; and

WHEREAS, the Company, the Holder and Gentherm Europe GmbH have entered into a
Framework Agreement dated as of February 15, 2013 which contemplates, among
other things, that the parties will enter into this Agreement (the “Framework
Agreement”).

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

1. REGISTRATION RIGHTS.

1.1 Certain Definitions. As used in this Agreement, in addition to the terms
defined elsewhere in this Agreement, the following terms shall have the
following respective meanings:

“Business Day” means any day other than a day on which the SEC is closed.

“Common Stock” means the common stock, without par value, of the Company.

“Deferral Notice” has the meaning specified in Section 1.5(h).

“Effectiveness Period” means the period during which any Registrable Securities
are outstanding.

“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such prospectus.

“Registrable Securities” means (i) the 3,300,000 shares of Common Stock of the
Company issued to the Holder under the terms of the Framework Agreement (the
“Framework Shares”), and (ii) all shares of Common Stock issued to the Holder in
connection with any stock split, stock dividend, recapitalization or similar
event affecting the Framework Shares; provided, however, that as to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new securities not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of such securities shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding;
(d) such securities have been sold to, or



--------------------------------------------------------------------------------

through, a broker, dealer or underwriter in a public distribution or other
public securities transaction or (e) four years have lapsed since the Framework
Shares were first delivered to the Holder.

“Registration Expenses” means all expenses incurred by the Company in complying
with Sections 1.2 and 1.3 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, state “blue sky” fees and expenses, and accountants’
expenses, provided, Registration Expenses shall not include any commissions or
other fees of any broker, dealer or underwriter incurred in connection with a
sale of Registrable Securities, fees or expenses of counsel to the Holders, and
any taxes applicable to any Holder with respect to any transfer or sale of
Registrable Securities.

“Registration Statement” means any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all materials incorporated by reference in such registration
statement.

“Resale Shelf Registration Statement” has the meaning specified in
Section 1.2(a).

“Rule 144” means Rule 144 promulgated under the Securities Act.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the SEC thereunder.

“Underwritten Takedown” shall mean an underwritten public offering of
Registrable Securities pursuant to the Resale Shelf Registration Statement as
amended or supplemented.

1.2 Resale Shelf Registration Rights.

(a) Registration Statement Covering Resale of Registrable Securities. The
Company shall prepare and file or cause to be prepared and filed with the SEC,
no later than two (2) Business Days after the date of this Agreement, a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 of the Securities Act registering the resale from time to time by
Holders of all of the Registrable Securities held by the Holders (the “Resale
Shelf Registration Statement”). The Resale Shelf Registration Statement shall be
on Form S-3 or another appropriate form permitting registration of such
Registrable Securities for resale by such Holders. The Company shall use
reasonable best efforts to cause the Resale Shelf Registration Statement to be
declared effective under the Securities Act as soon as practicable, and to keep
the Resale Shelf Registration Statement effective under the Securities Act at
all times until the expiration of the Effectiveness Period.

(b) Notification and Distribution of Materials. The Company shall notify the
Holders in writing of the effectiveness of the Resale Shelf Registration
Statement and shall furnish to the Holders, without charge, such number of
copies of the Resale Shelf Registration Statement (including any amendments,
supplements and exhibits), the Prospectus contained therein (including each
preliminary prospectus and all related amendments and supplements) and any
documents incorporated by reference in the Resale Shelf Registration Statement
or such other

 

2



--------------------------------------------------------------------------------

documents as the Holders may reasonably request in order to facilitate the sale
of the Registrable Securities in the manner described in the Resale Shelf
Registration Statement.

(c) Amendments and Supplements. Subject to the provisions of Section 1.2(a)
above, the Company shall promptly prepare and file with the SEC from time to
time such amendments and supplements to the Resale Shelf Registration Statement
and Prospectus used in connection therewith as may be necessary to keep the
Resale Shelf Registration Statement effective and to comply with the provisions
of the Securities Act with respect to the disposition of all the Registrable
Securities during the Effectiveness Period.

(d) Notice of Certain Events. The Company shall promptly notify the Holders in
writing of any request by the SEC for any amendment or supplement to, or
additional information in connection with, the Resale Shelf Registration
Statement required to be prepared and filed hereunder (or Prospectus relating
thereto). The Company shall promptly notify each Holder in writing of the filing
of the Resale Shelf Registration Statement or any Prospectus, amendment or
supplement related thereto or any post-effective amendment to the Resale Shelf
Registration Statement and the effectiveness of any post-effective amendment.

(e) Underwritten Takedown. If the Company receives a request from one or more
Holders (the requesting Holder(s) shall be referred to herein as the “Requesting
Holder”) for the Company to effect the Underwritten Takedown of all or any
portion of the Requesting Holder’s Registrable Securities having an estimated
aggregate market value of at least $10,000,000, and specifying the intended
method of disposition thereof, then the Company shall promptly (i) give notice
of such requested Underwritten Takedown (each such request shall be referred to
herein as a “Demand Takedown”) at least 10 Business Days prior to the
anticipated filing date of the prospectus or supplement relating to such Demand
Takedown to the other Holders and (ii) use its reasonable best efforts to
effect, as expeditiously as possible, the offering in such Underwritten Takedown
of:

(A) subject to the limitations set forth in Section 1.2(f), all Registrable
Securities for which the Requesting Holder has requested such offering under
Section 1.2(e), and

(B) subject to the limitations set forth in Section 1.2(f), all other
Registrable Securities that any Holders (all such Holders, together with the
Requesting Holder, the “Selling Holders”) have requested the Company to offer by
request received by the Company within seven Business Days after such Holders
receive the Company’s notice of the Demand Takedown,

all to the extent necessary to permit the disposition (in accordance with the
intended methods specified by the Requesting Holder) of the Registrable
Securities to be offered.

Promptly after the expiration of the seven-Business Day-period referred to above
in this Section 1.2(e), the Company will notify all Selling Holders of the
identities of the other Selling Holders and the number of shares of Registrable
Securities requested to be included in the Underwritten Takedown.

(f) Underwriter Cutback. If the managing underwriter in an Underwritten Takedown
advises the Company and the Requesting Holder that, in its view, the number of
shares of

 

3



--------------------------------------------------------------------------------

Registrable Securities requested to be included in such underwritten offering
exceeds the largest number of shares that can be sold without having an adverse
effect on such offering, including the price at which such shares can be sold
(the “Maximum Offering Size”), the Company shall include in such underwritten
offering, up to the Maximum Offering Size, Registrable Securities requested to
be included in such Underwritten Takedown by all Selling Holders and allocated
pro rata among such Selling Holders on the basis of the relative number of
Registrable Securities held by each such Selling Holder at such time (it being
understood that for the purposes of calculating the relative number of
Registrable Securities held by any Selling Holder, in the event such Selling
Holder owns any security of the Company that may be converted, exercised or
exchanged into Registrable Securities, the relative number of Registrable
Securities held by such Selling Holder shall be determined as if such Selling
Holder exercised such equity security on a cashless exercise basis).

(g) Selection of Underwriters. Selling Holders holding a majority of the
Registrable Securities requested to be sold in an Underwritten Takedown shall
have the right to select an underwriter or underwriters in connection with such
Underwritten Takedown, which underwriter or underwriters shall be reasonably
acceptable to the Company. In connection with an Underwritten Takedown, the
Company shall enter into customary agreements (including an underwriting
agreement in customary form) and take such other actions as are reasonably
required in order to expedite or facilitate the disposition of the Registrable
Securities in such Underwritten Takedown, including, if necessary, the
engagement of a “qualified independent underwriter” in connection with the
qualification of the underwriting arrangements with the Financial Industry
Regulatory Authority, Inc.

1.3 Piggyback Rights. If the Company proposes to register any shares of Common
Stock under the Securities Act (other than any registration for the account of
the Company of securities issued pursuant to any employee benefit plan or in any
acquisition by the Company, or a registration statement on Form S-4, S-8 or
another form not available for registering the Registrable Securities for sale
to the public) during the one year period following the date of this Agreement,
the Company will provide written notice to each Holder of such registration at
least fifteen (15) Business Days prior to the filing of the prospectus or
supplement relating to such registration and the Company shall include in such
registration all Registrable Securities held by the Holders requested to be so
included in writing by such Holders not more than three (3) Business Days after
the date such Holders receive such written notice from the Company; provided,
however, that if, in the case of an underwritten offering, the managing
underwriter informs the Company that, in its view, the number of shares held by
the Holders requested to be included exceeds the amount which can be sold in
such offering without having an adverse effect on such offering, including the
price at which such shares can be sold, the Company shall include in such
offering, first, all of the shares the Company has proposed to register; second,
as many of the Registrable Securities requested to be included in such
underwritten offering (pro rata based on the number of Registrable Securities
that each Holder owns at such time) as can be included without adversely
affecting such offering; and, third, any other shares of Common Stock proposed
to be included in such offering (allocated among such holders in such manner as
they and the Company may agree); provided, however, that in no event may less
than one-quarter of the total number of shares of Common Stock to be included in
such underwritten offering be made available for Registrable Securities. In any
registration

 

4



--------------------------------------------------------------------------------

effected under this Section 1.3, the Company (or its designee) shall select the
underwriters, if any, in connection with such offering. Notwithstanding the
foregoing, the Company may postpone or withdraw the filing or the effectiveness
of such registration at any time in its sole discretion.

1.4 Expenses of Registration. All Registration Expenses incurred in connection
with the performance of the Company’s obligations under Sections 1.2 and 1.3
shall be borne by the Company.

1.5 Registration Procedures. The Company shall keep each Holder advised in
writing as to the initiation of the registrations described in Sections 1.2 and
1.3 and as to the completion thereof. At its expense the Company shall:

(a) upon written request, before filing any Registration Statement or Prospectus
or any amendments or supplements thereto with the SEC, furnish to the Holder of
a majority of such Registrable Securities intended to be sold in such offering
copies of all such documents proposed to be filed and use reasonable efforts to
reflect in each such document when so filed with the SEC such comments as such
Holder reasonably shall propose within one Business Day of the delivery of such
copies to the Holder, provided that the Company shall not have any obligation to
modify any information if the Company expects that so doing would cause the
Registration Statement, Prospectus or any amendments or supplements thereto to
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading;

(b) subject to Section 1.5(h), prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective for the Effectiveness
Period; cause the related Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act; and use
reasonable efforts to comply with the provisions of the Securities Act
applicable to it;

(c) prior to any public offering of Registrable Securities, use its reasonable
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

(d) use reasonable best efforts to cause all such Registrable Securities
registered pursuant hereto to be listed on each securities exchange or over-the
counter market on which

 

5



--------------------------------------------------------------------------------

similar securities issued by the Company are then listed or, if no securities
are then listed, on The NASDAQ Global Select Market;

(e) provide a transfer agent and registrar (which may be the same entity) for
all such Registrable Securities no later than the effective date of such
Registration Statement;

(f) as promptly as reasonably practicable, but within three (3) Business Days in
any event, give notice to the Holders (1) when any Prospectus, Prospectus
supplement, Registration Statement or post-effective amendment to a Registration
Statement has been filed with the SEC and, with respect to a Registration
Statement or any post-effective amendment, when the same has been declared
effective (provided, however, that the Company shall not be required by this
clause (1) to notify the Holders of the filing of a Prospectus supplement that
does nothing more substantive than name one or more Holders as selling security
holders), and (2) of any request, following the effectiveness of a Registration
Statement under the Securities Act, by the SEC or any other federal or state
governmental authority for amendments or supplements to such Registration
Statement or related Prospectus or for additional information;

(g) give notice to the Holders within one (1) Business Day following notice to
the Company (1) of the issuance by the SEC or any other federal or state
governmental authority of any stop order or injunction suspending or enjoining
the use of any Prospectus or the effectiveness of a Registration Statement or
the initiation or threatening of any proceedings for that purpose, (2) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, and (3) of the happening of any event that makes
any statement made in a Registration Statement or the related Prospectus untrue
in any material respect or that requires changes in order to make the statements
therein not misleading;

(h) prepare and file a post-effective amendment to such Registration Statement
or a supplement to the related Prospectus or any document incorporated therein
by reference, or file any other required document that would be incorporated by
reference into such Registration Statement and Prospectus, so that such
Registration Statement does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, and that such Prospectus does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and,
in the case of a post-effective amendment to a Registration Statement, subject
to the next sentence, use commercially reasonable efforts to cause it to be
declared effective as promptly as is reasonably practicable, and give notice to
the Holders listed as selling security holders in such Prospectus that the
availability of the Registration Statement is suspended (a “Deferral Notice”)
and, upon receipt of any Deferral Notice, each such Holder agrees not to sell
any Registrable Securities pursuant to the Registration Statement until such
Holder’s receipt of copies of the supplemented or amended Prospectus or until it
is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. The Company shall use
its reasonable best efforts to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement as promptly as possible (and
promptly notify in writing each Holder covered by such Registration Statement of
the withdrawal of any such order), except that if in the good faith

 

6



--------------------------------------------------------------------------------

judgment of the Company public disclosure of a material fact or event would be
prejudicial to or contrary to the interests of the Company, the Company may,
upon giving prompt written notice to the Holders, delay such action for the
shortest period of time, but in no event more than thirty (30) days, determined
by the Company to be necessary for such purpose;

(i) in the event of any underwritten public offering of Registrable Securities,
enter into and perform its obligations under an underwriting agreement, in usual
and customary form, with the managing underwriter(s) of such offering. Each
Holder participating in such underwriting shall also enter into and perform its
obligations under such an underwriting agreement. The Company shall, if
requested by the managing underwriter or underwriters or any holder of
Registrable Securities included in such offering, promptly incorporate in a
prospectus supplement or post-effective amendment such information as such
managing underwriter or underwriters or any holder of Registrable Securities
reasonably requests to be included therein, and which is reasonably related to
the offering of such Registrable Securities, including, without limitation, with
respect to the Registrable Securities being sold by such Holder to such
underwriter or underwriters, the purchase price being paid therefor by such
underwriter or underwriters and any other terms of an underwritten offering of
the Registrable Securities to be sold in such offering, and the Company shall
promptly make all required filings of such prospectus supplement or
post-effective amendment;

(j) furnish to each holder of Registrable Securities included in any
Registration Statement a signed counterpart, addressed to such holder, of
(1) any opinion of counsel to the Company delivered to any underwriter dated the
effective date of the Registration Statement or, in the event of an underwritten
offering, the date of the closing under the applicable underwriting agreement,
in customary form, scope, and substance, at a minimum to the effect that the
Registration Statement has been declared effective and that no stop order is in
effect, which counsel and opinions shall be reasonably satisfactory to the
underwriter or underwriters, if any, and its respective counsel and (2) any
comfort letter from the Company’s independent public accountants delivered to
any underwriter in customary form and covering such matters of the type
customarily covered by comfort letters as the managing underwriter or
underwriters reasonably request. In the event no legal opinion is delivered to
any underwriter, the Company shall furnish to each holder of Registrable
Securities included in such Registration Statement, at any time that such holder
elects to use a Prospectus, an opinion of counsel to the Company to the effect
that the Registration Statement containing such Prospectus has been declared
effective and that no stop order is in effect;

(k) reasonably cooperate, and cause each of its principal executive officer,
principal financial officer, principal accounting officer, and all other
officers and members of the management to reasonably cooperate in any offering
of Registrable Securities hereunder, which cooperation shall include, without
limitation, the preparation of the Registration Statement with respect to such
offering and all other offering materials and related documents, and reasonable
participation in meetings with underwriters, attorneys, accountants and
potential stockholders;

(l) upon reasonable notice and during normal business hours, make available for
inspection by the holders of Registrable Securities included in such
Registration Statement, any underwriter participating in any disposition
pursuant to such Registration Statement and any attorney, accountant, or other
professional retained by any holder of Registrable Securities included in such
Registration Statement or any underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s

 

7



--------------------------------------------------------------------------------

officers, directors, and employees and the independent public accountants who
have certified its financial statements to make themselves reasonably available
to discuss the business of the Company and to supply all information reasonably
requested by any such holder, underwriter, attorney, accountant or agent in
connection with such Registration Statement as shall be necessary to enable them
to exercise their due diligence responsibility, and cause the Company’s
officers, directors, and employees to supply all information reasonably
requested by any of them in connection with such Registration Statement,
provided that, unless the disclosure of such information is necessary to avoid
or correct a misstatement or omission in the Registration Statement or the
release of such information is ordered pursuant to an order from a court of
competent jurisdiction, the Company shall not be required to provide any
information if (i) the Company believes, after consultation with counsel for the
Company, that to do so would cause the Company to forfeit an attorney-client
privilege that was applicable to such information or (ii) if either (A) the
Company has requested and been granted from the SEC confidential treatment of
such information contained in any filing with the SEC or documents provided
supplementally or otherwise, or (B) the Company reasonably determines in good
faith that such information is confidential and so notifies the parties in
writing, unless in the case of (B) the parties requesting such information agree
to enter into a confidentiality agreement in customary form and subject to
customary exceptions;

(m) reasonably cooperate with each holder of Registrable Securities and each
underwriter or agent, if any, participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with the Financial Industry Regulatory Authority,
Inc.;

(n) in the event of any underwritten public offering of Registrable Securities,
cause senior executive officers of the Company to participate in customary “road
show” presentations that may be reasonably requested by the managing underwriter
in any such underwritten offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto; and

(o) otherwise, in good faith, cooperate reasonably with, and take such customary
actions as may reasonably be requested by the Holders, in connection with such
registration.

1.6 Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Holder, the partners, members, officers, directors and
stockholders of each Holder and any other person, if any, who controls each
Holder within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, arising out of any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading or arising out of any untrue statement or
alleged untrue statement of a material fact included in any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this Section 1.6 shall not apply to any loss, liability, claim,

 

8



--------------------------------------------------------------------------------

damage or expense to the extent arising out of any untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with written information about any Holder furnished to the Company by or on
behalf of such Holder expressly for use in the Registration Statement (or any
amendment thereto), or any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto).

(b) Each Holder agrees to indemnify and hold harmless the Company, and its
officers and directors, and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act severally and not jointly against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
Section 1.6(a), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendment thereto) or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information about such Holder furnished to the Company
by or on behalf of such Holder expressly for use in the Registration Statement
(or any amendment thereto) or the Prospectus (or any amendment or supplement
thereto).

(c) Each party entitled to indemnification under this Section 1.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be withheld unreasonably), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense. The failure of any Indemnified
Party to give notice as provided herein shall relieve the Indemnifying Party of
its obligations under this Section 1.6 only if such failure is materially
prejudicial to the ability of the Indemnifying Party to defend such action, and
such failure shall in no event relieve the Indemnifying Party of any liability
that he or it may have to any Indemnified Party otherwise than under this
Section 1.6. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability with respect to such claim or
litigation. No Indemnifying Party shall be liable for any settlement for any
action or claim referred to in this Section 1.6 effected without its written
consent, such consent not to be unreasonably withheld or delayed.

(d) If the indemnification provided under this Section 1.6 hereof from the
Indemnifying Party is unavailable or insufficient to hold harmless an
Indemnified Party in respect of any loss, liability, claim, damage and expense
referred to herein, then the Indemnifying Party, in lieu of indemnifying the
Indemnified Party, shall contribute to the amount paid or payable by the
Indemnified Party as a result of such loss, liability, claim, damage and expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, was
made by,

 

9



--------------------------------------------------------------------------------

or relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the Indemnifying Party’s and Indemnified Party’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
action; provided, however, that the liability of any Holder under this
Section 1.6(d) shall be limited to the amount of the net proceeds received by
such Holder in such offering giving rise to such liability. The amount paid or
payable by a party as a result of the losses or other liabilities referred to
above shall be deemed to include, subject to the limitations set forth in
Sections 1.6(a), 1.6(b) and 1.6(c) above, any legal or other fees, charges or
expenses reasonably incurred by such party in connection with any investigation
or proceeding. The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 1.6(d) were determined by pro rata
allocation or by any other method of allocation, which does not take account of
the equitable considerations referred to in this Section 1.6(d). No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution pursuant to this
Section 1.6(d) from any person who was not guilty of such fraudulent
misrepresentation.

(e) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities by such
Indemnified Party.

1.7 Information by Holders. Each Holder shall furnish to the Company such
information and certifications regarding such Holder and the distribution
proposed by such Holder as the Company may reasonably request in writing and as
shall be required in connection with any Registration Statement. Each Holder
shall notify the Company in writing within thirty (30) days following the
consummation of a transaction the result of which is that such Holder no longer
holds Registrable Securities.

1.8 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC that may permit the sale of the Common Stock to
the public without registration, the Company shall for so long as Registrable
Securities are outstanding:

(a) make and keep public information available as those terms are understood and
defined in Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Securities Exchange
Act; and

(c) so long as any Holder owns any securities constituting or representing
Registrable Securities, furnish to such Holder upon request a written statement
by the Company as to its compliance with the reporting requirements of Rule 144,
and of the Securities Act and the Securities Exchange Act.

1.9 Removal of Legends. If requested by a Holder, the Company shall cooperate
with such Holder and the Company’s transfer agent to facilitate the timely
preparation and delivery of certificates (or execution of a book entry transfer)
representing Registrable Securities that are covered by the Registration
Statement, which certificates or transfer shall be free, to the extent permitted
by applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may reasonably request.

 

10



--------------------------------------------------------------------------------

1.10 Notice of Change. Within five (5) Business Days following any change in the
number of outstanding shares of Common Stock exceeding 50,000 shares since the
date of the last such notification made pursuant to this Section 1.10 or, if no
notifications have been made under this Section 1.10, then in comparison to the
number of outstanding shares as of the date of this Agreement, Gentherm shall
provide the Holders with written notice of such change.

2. MISCELLANEOUS.

2.1 Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing shall in the English language and delivered
by hand, by courier, by facsimile or scanned letter transmitted by email to the
person at the addresses set forth below, or such other addresses as may be
designated by the respective party to the other parties in the same manner, and
shall be deemed given (i) when made, if made by hand delivery, (ii) upon
confirmation of transmission, if made by facsimile or email during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient, or (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier, to the parties
as follows (or such other address for a party as shall be specified in a notice
given accordance with this Section 2.1):

 

  (a) if to the Holder, to:

Deutsche Balaton AG

Attn: Jens Jüttner

Martin Flick

Ziegelhäuser Landstraße 169120

Heidelberg

Fax +49 62 21 6 49 24 24

e-mail:juettner@deutsche-balaton.de and flick@deutsche-balaton.de

If to any other Holder, at the address for such Holder then appearing in the
books of the Company.

 

  (b) If to the Company, to:

Gentherm Incorporated

Attn: Daniel R. Coker

21680 Haggerty Road, Suite 101

Northville, Michigan 48167, United States of America

Fax +1 248 504 0500

e-mail: dcoker@gentherm.com

with a copy to:

Dr. Peter Memminger

Milbank, Tweed, Hadley & McCloy LLP

Taunusanlage 15, 60325

Frankfurt am Main

Fax +49 (0) 69 71914 3500

e-mail: pmemminger@milbank.com

 

11



--------------------------------------------------------------------------------

2.2 Governing Law. This Agreement shall be governed and construed under the laws
of the State of New York, without regard to conflicts of laws and principles
thereof.

2.3 Successors and Assigns; Transfer of Registration Rights. The rights and
obligations set forth in this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective legal representatives,
successors and assigns. The rights of a Holder under this Agreement may be
transferred by a Holder to a transferee who acquires or holds Registrable
Securities equal to at least two percent (2%) of the then outstanding shares of
Common Stock, in which case such transferee shall become an additional Holder
under this Agreement; provided, however, that such transferee has executed and
delivered to the Company a properly completed agreement to be bound by the terms
of this Agreement substantially in the form attached hereto as Exhibit A (an
“Addendum Agreement”), and the transferor shall have delivered to the Company,
no later than five (5) Business Days following the date of the transfer, written
notification of such transfer setting forth the name of the transferor, the name
and address of the transferee, and the number of Registrable Securities so
transferred. The execution of an Addendum Agreement in accordance with this
Section 2.3 shall constitute a permitted assignment of this Agreement.

2.4 Captions. The captions of the several sections and paragraphs of this
Agreement are included for reference only and shall not limit or otherwise
affect the meaning thereof.

2.5 Amendments. Upon the written consent of the Company and the Holders of at
least fifty-one percent (51%) of the Registrable Securities at the time in
question, compliance with any of the provisions, covenants and conditions set
forth in this Agreement may be waived, or any of such provisions, covenants or
conditions may be amended or modified; provided, however, that notwithstanding
the foregoing, any amendment hereto or waiver hereof that adversely affects one
Holder, solely in its capacity as a holder of the shares of capital stock of the
Company, in a manner that is materially different from the other Holders (in
such capacity) shall require the consent of the Holder so affected. No course of
dealing between any Holder or the Company and any other party hereto or any
failure or delay on the part of a Holder or the Company in exercising any rights
or remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

2.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute but one and the same instrument.

2.7 Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties hereto shall be enforceable to the fullest extent permitted by
law.

 

12



--------------------------------------------------------------------------------

2.8 Entire Agreement. This Agreement is intended by the parties hereto as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Company with respect to the Registrable Securities.

2.9 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
This Agreement supersedes any other registration rights agreement or similar
agreement with any Holder. After the date of this Agreement, the Company shall
not enter into any agreement with any holder or prospective holder of any
securities of the Company that would grant such holder registration rights on a
parity with or senior to those granted to the Holders hereunder without the
prior written consent of the Holders of at least fifty-one percent (51%) of the
Registrable Securities then outstanding.

2.10 Further Assurances. At any time or from time to time after the date hereof,
the parties hereto agree to cooperate with each other, and at the request of any
other party, to execute and deliver any further instruments or documents and to
take all such further action as the other party may reasonably request in order
to evidence or effect the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

2.11 Termination. This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided, that the provisions of Section 1.6 shall survive any termination.

2.12 No Third Party Beneficiaries. Except as otherwise provided in Section 1.6,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Agreement.

[SIGNATURES APPEAR ON NEXT PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
on the date first written above.

COMPANY:

GENTHERM INCORPORATED

/s/ Peter Memminger, as

representative based on a PoA

HOLDER:

DEUTSCHE BALATON AG

/s/ Jens Jüttner



--------------------------------------------------------------------------------

Exhibit A

Addendum Agreement

This Addendum Agreement (“Addendum Agreement”) is executed on
                    , 20    , by the undersigned (the “New Holder”) pursuant to
the terms of that certain Registration Rights Agreement dated as of February
    , 2013 (the “Agreement”), by and between the Company and the Holder
identified therein, as such Agreement may be amended, supplemented or otherwise
modified from time to time. Capitalized terms used but not defined in this
Addendum Agreement shall have the respective meanings ascribed to such terms in
the Agreement. By the execution of this Addendum Agreement, the New Holder
agrees as follows:

 

  1.1 Acknowledgment. New Holder acknowledges that New Holder is acquiring
certain shares of the Common Stock of the Company (the “Stock”) [or other equity
securities of the Company that are convertible, exercisable or exchangeable for
shares of Common Stock of the Company (the “Convertible Securities”)] as a
transferee of such Stock [or Convertible Securities] from a party in such
party’s capacity as a “Holder” under the Agreement, and after such transfer, New
Holder shall be considered a “Holder” for all purposes under the Agreement.

 

  1.2 Agreement. New Holder hereby (a) agrees that the Stock [or Convertible
Securities] shall be bound by and subject to the terms of the Agreement and
(b) adopts the Agreement with the same force and effect as if the New Holder
were originally a party thereto.

 

  1.3 Notice. Any notice required or permitted by the Agreement shall be given
to New Holder at the address or facsimile number listed below New Holder’s
signature below.

 

NEW HOLDER:     ACCEPTED AND AGREED: Print Name:         GENTHERM INCORPORATED

By:           By:            

Name:           Name:            

Title:           Title:            

Address:                      

Facsimile Number:          